“ PPAR Vi Teich Cogs
Case 5:20fcr- ootas.up-.dodumenizs rid io pcb 4 be i -

of A Manica
fou Vacled \teks Case Wo: MM Qo- ge).

 

 

AMS COL |
Us / - . Ag derek « AY Sve_on 57 dese a —
" Eire a Fil LED |
Q\¢ Co \\ioms ee
Pro = Redden | | 7

CARMELITA REEDER-SHINN, CLERK

— Beleatents Motion foc Rocons: cen ¢ ot Dlehen -
BUYS. 3149 Coy fae VO) et
7 USC 3\Su

Bese Tae Or ACE - The clooved named Delon.

In Coase No an 4B herbs cespechCullu ioues
io Waser Dis heel Wis hrel lor) of © OWahome Sys . te OQ

easy NO. 2 to the Deknbor of a Delernens

Wit
Spek to USC The lk Si4 ond The Deendenfe Sie

dealt Issues whch Male The Netdial

[ty h-R
cya ng COWES, ON

—WBoaclk oO emdr
UO
The Dada Sifts 0 Outram
Oe

4 Load: lahom 4
Od VS Sil eS SO Sas, aa yy eof

Q \he Manto Vis rest Us Seat Mon: ng aco] |

Deleecknk. as No Giminal Kish iS QW eemel a

\ © ny |
ig a a (nt is Spe i ta sh Pelebhiongh: i

—

 
’ Case 5:20-cr-00106-JD Document 23 Filed 04/27/20 Page 2 of 7

Pad 31
Cond -

Social Ce lavanshs ‘OS 1 \5 MYaged , Oddands Clore Gad 1S
involved in Cec GCHueS Gad Runs, The Qebandcad ts alse
a SMa oF Woh Bleck Pressure Gnd _ Gr diag Tssues > Gad
VS ON Ne Cypgeepne cl Wmedicciors ond Yeoh - Risk Re Atel | Diss
ete dled Buy the Logan Loony “Deludion Conlers Vom: ey

BANA.
muNe LC. Ss QO. L Lowen Loonty | Sherr {4s OG | Anas
als — Rerwennye Sips” Lo allwitale  -+eons MISSION o\ COUIO:

A Ap Dehainess . houses, com binucllhy | Waae | Qekara °
OtGadors Vor Qa MAAS olhases ~ ( “Vive Delvadarts,
Wouter, Asservon Nye). (ort Could ond Should ye Done.
\s “4 Road |

© Deladead s Specie Medical Neods Gack Covi0-14

GER “i he bays Mary Motions Fevits. Woweuer

A\e 4 a ie Nigh Vsk" Gad Druys The, Court LJ ul
SOAS pass AWS Mn,

\n0, the Delenont has Not pean ind! lickd

im Nis alec belo. ms has Waived nts Sic aN Yo a

| Speedy Aelia VA Casey Aerenuned We Leach ON

Wy Jet WA he. \as_ O DoSsr ble \\; nh NN despite

_Sormudarn ng is (esse, OAd B& BPESING, TE Brion
\ndicchionsol his od tot\ine, 5 Wie ba telease

AAG Qietevel, Want Cop cr ans,

Fock of Recosd [laa “The Lo Delender\ te honede
‘Gacnes DAALE Arcpos Grd es eke Jain bby
-Dvks S$ Yep o} oor tad Seurhy o Veto Hd cy
oy ON Allegahon | \wuct Ave Soar Sant Deck |

 

 
Case 5:20-cr-00106-JD Document 23 Filed 04/27/20 Page 3 of 7

Rage BIUL
Lonk oe

Os +o Leag Ae Ueladesd had Op proximeely pu, 00d Us
on Ns PAISGAS ond XS Pesspor\, Vhe Delendon! Pea ned ond
nos _Temrained Ih Olkbhome Uae Since, “Tho Delendent Cun
nouwh indurgekd, did ooh Mee, Tho Veluddeat telanned ts
Ave Waite) : ks on OF Ghat !\20 2019,

Whe Weladont wes wnplayed Gt Ve Youn oh Ws
deastore Grd redo to Trdg “wits Galkeidga Village Apcta:
gals in Ce\ Cry Ob. Me \Oihioms Nos @& CFC Vener Gad
Werles foc hud cvad Rrlding  Gonolaxes > Mostly cesictea |

ee yen 4
GSC. Maialataw Manage,

Pee Teal Lelecse SUES our \corced Wy. ‘lio {
GS G4 Mo \heliinood oF Peharning to Woosh dates Gnd
SLOP er led HS o00 onsewed load. The Deleadcat cy
dmbrshrok Susu Sockus s_ Oh Condidtoas\a AWts Mohan
GS to wh \e is _ 6. pork CUndidcdk toe Orednial re leace

Pandiny yal

 

Vardar, Tir Const ion

| He 5) Ind Vorema si “Whe Le beadas Washts Fo LAOS 7 IAs
(ost Sinae dose to adlewd all Coord dakes. Tine ebendiat
GS d&Eerhal ot is lash elation recog As _O0\ oc Joy

Oo Ms\K Ay Saciedy Gad “he Oonle (rong ruMalacd With
Ane Macishwok eS “Re Welder’ Weinsl Weld tne couse
Ane. loc} ly be aes Yah! MQK WAS yssue Je
\ekandcnty WAShoS Ay. cdcltess ero Wert. —

 

 

 
Case 5:20-cr-00106-JD Document 23 Filed 04/27/20 Page 4 of 7

Pag S 3M -
Teg Sc bind Lomas Gale CCU Sth (1a.0. Olle 2020 )
Case No. Civ-20-299- 6 The honor Deshavel Judge
Gondasie Culed = toa “Shute v \he. ince ; “chon
Shan caper UE ON Judicial Pawar I NUiewin lowoS Gad
af © rdurs Or Pare Me LN TES pea Re Wa prbbic hee Hh
ey, Tne Cooth Sleks pa Taert fs Ao dispuk heck
Ye. Beare t O\ahow - \ No Qausinntals Goss the ah LS.
ott, chee WA CY WAS A he Loud AQ Purdie ss Aid
Vhe Yel Nelkenont Wes in OSS Rr\S No Coesnerneahigatd Is CA -
Coopel ns Racsan, _Sulbreda\ onde Bi). as is -he
ee MInhoarad os (he A\\slyc+ Cilhpa .

_ Vorsoa be SC Tike 18. Sec BISU Vecdvial Seuiees _—
Oblatned all peleund en tot mule os bs Consder Gad terommgd
tial Pelee oh the Qdudert  Undar a im ia Sad
Mode GO Pecombadcher the. = Courh Can -

Weleaderl Ges Gr Raallnt a Sam
tho dobudad ood retom to court] Bla ast
vt Const dunt ashe XC Npdicel Condon Mu be —
he Nelerbe x tho a Sl hon Thay.

te Reubel Oro Ld Oedkeial \ Celease Condchons - Aworstede
ors RNSVIING, No | Datu ae

wy Weick - = as Wwe Ww Nolo OS cess.

Ve Qebaderd's tuin sists, Cyntha Mak. of ae (leeds,
is Merried On) hes No GrMinal was Wun AN hee. | vy _
; Conduale Wuiitaranarnt Ley Milica ‘hea UOs -308- SOS2

 
Case 5:20-cr-00106-JD Document 23 Filed 04/27/20 Page 5 of 7
Y a bo SMD

Des boon in Conbuch wk Dred: \
\ Ne Sen shassy Gnd) ty

hee devine te hur her Why * Rechar Di ‘ke ee uel i

ite\ Cay so alse des sre 1S Manton

ty OR (PS Ante Manitou |

ty Sector Vs ASG
Ape Vamonstek "hon deachan ot fochors' MSorANG NC peal |

The Debatat ic gles
ag te Lihat ea sg BM Gia

acted \y a
or Conant sie ot aos Sy whe

C 4a. soa saves) 4 the Dolurlen' 7 O Ae —

vis 49 fn wt AL Os) |
Ser hes 6 alas Mun, med Ns ct “ae : Rests weak
om a S a resus A hs Oehit ae § “we
Pasran saga ty So Qobeadkint ist egued
- ne Gnd. Wha 9 a Nomber of Pobn Lhe | ee OystS CAS

eon Noh Wed
- Ao poe Suppor, S Si a is ch wl fot
fla Gi Such Tet ake Ano! h ted | poly choll 7
no ANG ue Hb lu dnd h
2 a esha ae Sg lo (en a QMy. ils hy het (Court ed

rse_(
Porcend te | pa thts -
Lory Tespect Le he * = ct Wn ons =

{ook Ye herchwring of Te
iN Gust.
lines JA Cor el Gn\(\ bel Carls Tae
as Wblished te maa ws oshtes On) ~C

of He a Whi Srencends. Condi, Rous

leat 5 Spurouine na dee tes
1 ( > dshir
Sa Cis Cond an Wheek ig Lpased i

   

tt

Vol ire n
| Case 5:20-¢hsede6alp obocurhentes Pilea DasyFo Page 6 of 7

 

 

ope 7 sw .
Ae Veledtad @ dtsabled cnitd PRBLiNS Mhowhyy Gull erbibac! [ys ite] Soppord from
As LHor anc tring doded el 7 Ate TASS LS to Anis Mobos Crochony |
Curd) Peg _ot Diebne\ teleose, a ee
Whe, Velenduent Vors ond e TOM ISS _ Vho coor) 4, covhed call court cles.
Vea Debadiat (us ord proms to Meahiy aHloytwrt tebvein Grow Cay
ach he Cor DQWMS tap eh. Calachel O%. _OR. Gnd :
gay Lae GPS Grd Wilemortory, Grad abide by Uns Cordch yy
NQU

oe | Des for _Dsesiel Role =
The Qekechent \N Shor, Deus tor Presie\ Teles, 1s Ghle fy -
Pay Seared bord ia The Quant ‘ef SS 000 _W& N\ Weer {oo Mort:
Lrdidcks, Ne Pebudart® toll tenor Comtick Viebrel dulce
\yodu \uds at “Vis$ues 4p 5 Yosposs os NU Gt Intextcunts |
GS te wskd ~ Ord Pay Loc hoe Wohls- -

“Ve Veladat Dus to Wor Sooo Kis Gov, cle by
\none. Conynane rose nth Mo en Syc'4 | i shal No
Gad boi Clo) 4 the Loosly re S-

. Ue, tell, Sa Hed _ Sees OS VY Bradley c () UY 2006
IMC R 632 6K)

Yoo y\lang | and Conkinced Mess Prleses of

ae : —_ . I ig “Le rey Rad \ Ae hs
Ope Se Vice Dayigtaty in re (Btu

   

 
Case 5:20-cr-00106-JD Document 23 Filed 04/27/20 Page 7 of 7

C\RMMAV TY OF Soule?

On W920 1 Landy bolus had tux
Wun Labs We tok on NET ns) Gry y el_a-
LESO ty Giins Ole Cddes sou to yb Klesle_
SE Coork Gad fe Sek Hehe (US HY)
CdeSS AW. \nue_ Lown Pt q Woh Lutte
duc be GOW 14 Gad Susy So wrt fre
pee Lk of Peer.

 

 

-\

.
tnd [ Ula
Ores ila tiation

 

 

 

 

 

 

 

 

 

 

 

 

 

 
